Case 2:19-cv-14085-RLR Document 81 Entered on FLSD Docket 04/08/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 2:19-CV-14085-ROSENBERG/MAYNARD


  TOWNHOUSE RESTAURANT OF
  OVIEDO, INC. and
  ESTERO BAY HOTEL CO.,

           Plaintiffs,

  v.

  NuCO2, LLC,

           Defendant.


                     JOINT STATUS REPORT OF DEPOSITION SCHEDULE

           Pursuant to the Court’s Order dated March 31, 2020 (ECF No. 80), Plaintiffs TownHouse

  Restaurant of Oviedo, Inc. and Estero Bay Hotel Co., (“Plaintiffs”) and Defendant NuCO2 LLC

  (“NuCO2”), (collectively, “the Parties”), file this joint status report of deposition schedule

  regarding NuCO2’s declarants concerning its Opposition to Plaintiffs’ Motion for Class

  Certification.

       •   Tuesday, May 12
              o 9:00 AM EST: Christina Buchholz
              o 1:00 PM EST: Henry H. Godbee, IV

       •   Wednesday, May 13
             o 9:00 AM EST: Dan Lisa
             o 1:00 PM EST: Justin Yoskovitz

       •   Thursday, May 14
             o 9:00 AM EST : Kevin Patton
             o 1:00 PM EST: Steve Palumbo

       •   Monday, May 18
Case 2:19-cv-14085-RLR Document 81 Entered on FLSD Docket 04/08/2020 Page 2 of 3




              o 9:00 AM EST: Felicia Gallagher1

  Dated: April 8, 2020                            Respectfully submitted,

                                                  /s/ Nicholas W. Armstrong
                                                  Nicholas W. Armstrong
                                                  Garrett Owens
                                                  PRICE ARMSTRONG, LLC
                                                  2226 First Avenue North
                                                  Birmingham, AL 35203
                                                  Phone: 205.208.9588
                                                  Fax: 205.208.9598
                                                  nick@pricearmstrong.com
                                                  garrett@pricearmstrong.com

                                                  Anthony J. Garcia
                                                  AG LAW, P.A.
                                                  742 S. Village Circle
                                                  Tampa, Florida 33606
                                                  Phone: 813.259.9555
                                                  Fax: 813.254.9555
                                                  anthony@aglawinc.com

                                                  Taylor C. Bartlett
                                                  HENINGER GARRISON DAVIS, LLC
                                                  2224 First Avenue North
                                                  Birmingham, Alabama 35203
                                                  Phone: 205.326.3336
                                                  taylor@hgdlawfirm.com

                                                  Attorneys for Plaintiffs

                                                  BRYAN CAVE LEIGHTON PAISNER LLP

                                            By: /s/ Kenneth J. Mallin
                                                  David Axelman
                                                  Florida Bar No. 90872
                                                  200 S. Biscayne Blvd., Suite 400
                                                  Miami, FL 33131
                                                  Telephone: (786) 322-7500
                                                  Facsimile: (786) 322-7501
                                                  E-Mail:        david.axelman@bclplaw.com

                                                  Kenneth J. Mallin
  1
   The Parties are working to potentially re-schedule Ms. Gallagher’s deposition to a date on or before May
  15, 2020, but will hold it, at the latest, on Monday, May 18, 2020.
Case 2:19-cv-14085-RLR Document 81 Entered on FLSD Docket 04/08/2020 Page 3 of 3




                                               One Metropolitan Square
                                               211 North Broadway, Suite 3600
                                               St. Louis, MO 63102
                                               Telephone:    (314) 259-2000
                                               Facsimile:    (314) 259-2020
                                               E-Mail:       kjmallin@bclplaw.com
                                               Admitted Pro Hac Vice
                                               Counsel for Defendant NuCO2 LLC



                                  CERTIFICATE OF SERVICE

         The undersigned certifies that a true and correct copy of the foregoing Joint Status Report
  of Deposition Schedule was filed this 8th day of April, 2020, via the Court’s CM/ECF system
  which I understand will give notice to all counsel of record.

                                                      /s/ Kenneth J. Mallin
